Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This action is a non-final office action in response to application 17/498,074 filed on October, 11, 2021. Claim(s) 1-20 are currently pending and have been examined. 

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/11/2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1-20 of U.S. Patent No. US 11,144,848 B2 (hereinafter Patent 848). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding Claim 1, Patent 848, teaches a method of parking space routing, the method executed by a processor of a computing device, and the method comprising: 
executing, on the processor, instructions that cause the computing device to perform operations, the operations (Claim 1)(Patent 848 teaches executing, on the processor, instructions that cause the computing device to perform operations) comprising: 
retrieving parking data of a parking region from a plurality of data sources, wherein the parking data is filtered to remove outlier parking occupancy data that deviates greater than a threshold from parking occupancy data provided by data sources that provided similar parking occupancy data. (Claim 1)(Patent 848 teaches retrieving parking data of a parking region from a plurality of data sources, wherein the parking data is filtered to remove outlier parking occupancy data that deviates greater than a threshold from parking occupancy data provided by data sources that provided similar parking occupancy data)
in response to determining that no parking data is available for one or more parking spaces, estimating parking occupancy data for the one or more parking spaces based upon at least one of nearby parking space occupancy, parking meter expiration estimations, or traffic flow of a parking lot comprising the one or more parking spaces. (Claim 1)(Patent 848 teaches in response to determining that no parking data is available for one or more parking spaces, estimating parking occupancy data for the one or more parking spaces based upon nearby parking space occupancy, parking meter expiration estimations, and traffic flow of a parking lot comprising the one or more parking spaces)
identifying a set of available parking spaces within the parking region based upon the parking data and the estimated parking occupancy data. (Claim 1)(Patent 848 teaches identifying a set of available parking spaces within the parking region based upon the parking data and the estimated parking occupancy data)
computing routes from a current location of a first vehicle to the set of available parking spaces. (Claim 1)(Patent 848 teaches computing routes from a current location of a first vehicle to the set of available parking spaces)
determining a parking space fill order of parking spaces to sequentially fill based upon a congestion metric to reduce congestion within the parking region, wherein the congestion is identified from an evaluation of data acquired over a network from slow moving or stopped vehicles along routes within the parking region. (Claim 1)(Patent 848 teaches determining a parking space fill order of parking spaces to sequentially fill based upon a congestion metric to reduce congestion within the parking region, wherein the congestion is identified from an evaluation of data acquired over a network from slow moving or stopped vehicles along routes within the parking region)
ranking the routes based upon a ranking metric to create a set of ranked routes, wherein the ranking metric is used to rank the routes to parking spaces based upon correlations of the routes being proximate to a next parking space to fill of the parking space fill order to reduce the congestion within the parking region. (Claim 1)(Patent 848 teaches ranking the routes based upon a ranking metric to create a set of ranked routes, wherein the ranking metric is used to rank the routes to parking spaces based upon correlations of the routes being proximate to a next parking space to fill of the parking space fill order to reduce the congestion within the parking region)
providing, via one or more display devices, one or more routes associated with allowing a plurality of vehicles to concurrently park in the parking region without a vehicle blocking or waiting on another vehicle, wherein the providing one or more routes (Claim 1)(Patent 848 teaches providing, to one or more display devices, one or more routes associated with allowing a plurality of vehicles, comprising the first vehicle and the second vehicle, to concurrently park in the parking region without a vehicle blocking or waiting on another vehicle, wherein the providing one or more routes) comprises:
providing, via a display device associated with the first vehicle, a route, of the set of ranked routes, to a parking space based upon the route having a ranking above a threshold. (Claim 1)(Patent 848 teaches providing, to a first display device associated with the first vehicle, a route, of the set of ranked routes, to a parking space based upon the route having a ranking above a threshold)

	Regarding Claim 2, Patent 848, teaches 
acquiring the data, comprising at least one of GPS data, vehicle camera data, or telemetry data, over the network from the vehicles located within the parking region. (Claim 2)(Patent 848 teaches acquiring the data, comprising at least one of GPS data, vehicle camera data, or telemetry data, over the network from the vehicles located within the parking region)
evaluating the data to identify the vehicles that are stopped or slow moving along the routes to identify the congestion within the parking region. (Claim 2)(Patent 848 teaches evaluating the data to identify the vehicles that are stopped or slow moving along the routes to identify the congestion within the parking region)

	Regarding Claim 3, Patent 848, teaches specifying an order to fill parking spaces in a manner that reduces congestion for vehicles entering the parking region and traveling within the parking region to parking spaces. (Claim 3)(Patent 848 teaches specifying an order to fill parking spaces in a manner that reduces congestion for vehicles entering the parking region and traveling within the parking region to parking spaces)

	Regarding Claim 4, Patent 848, teaches wherein the determining a parking space fill ordering comprises: 
defining a set of parking rows within the parking region. (Claim 4)(Patent 848 teaches defining a set of parking rows within the parking region)
specifying a row fill order for the set of parking rows. (Claim 4)(Patent 848 teaches specifying a row fill order for the set of parking rows)
specifying a parking space fill order for parking spaces within the set of parking rows. (Claim 4)(Patent 848 teaches specifying a parking space fill order for parking spaces within the set of parking rows)
determining the parking space fill ordering based upon the row fill order and the parking space fill order. (Claim 4)(Patent 848 teaches determining the parking space fill ordering based upon the row fill order and the parking space fill order)

	Regarding Claim 5, Patent 848, teaches filtering the parking data to remove parking occupancy data from a data source identified as providing stale data. (Claim 5)(Patent 848 teaches filtering the parking data to remove parking occupancy data from a data source identified as providing stale data)

	Regarding Claim 6, Patent 848, teaches 
aggregating the parking data to create aggregated parking data, wherein parking occupancy data from data sources identified as providing more precise data is weighted higher than parking occupancy data from data sources identified as providing less precise data. (Claim 6)(Patent 848 teaches aggregating the parking data to create aggregated parking data, wherein parking occupancy data from data sources identified as providing more precise data is weighted higher than parking occupancy data from data sources identified as providing less precise data)
identifying the set of available parking spaces within the parking region based upon the aggregated parking data. (Claim 6)(Patent 848 teaches identifying the set of available parking spaces within the parking region based upon the aggregated parking data)

	Regarding Claim 7, Patent 848, teaches 
determining that a first data source of first parking data is a first type of data provider. (Claim 7)(Patent 848 teaches determining that a first data source of first parking data is a first type of data provider) 
determining that a second data source of second parking data is a second type of data provider. (Claim 7)(Patent 848 teaches determining that a second data source of second parking data is a second type of data provider)
weighting the first parking data higher than the second parking data based upon the first data source being the first type of data provider and the second data source being the second type of data provider that provides less accurate data than the first type of data provider. (Claim 7)(Patent 848 teaches weighting the first parking data higher than the second parking data based upon the first data source being the first type of data provider and the second data source being the second type of data provider that provides less accurate data than the first type of data provider)

	Regarding Claim 8, Patent 848, teaches wherein the first type of data provider is a real-time data provider and the second type of data provider is a non-real-time data provider. (Claim 8)(Patent 848 teaches wherein the first type of data provider is real-time data provider and the second type of data provider is a non-real-time data provider)

	Regarding Claim 9, Patent 848, teaches wherein the first type of data provider is a real-time sensor and the second type of data provider is a parking website. (Claim 9)(Patent 848 teaches wherein the first type of data provider is a real-time sensor and the second type of data a provider is a parking website)

	Regarding Claim 10, Patent 848, teaches providing automated routing and navigation for the route to an autonomous driving functionality of the first vehicle for autonomously routing the first vehicle to the parking space, wherein the autonomous driving functionality automatically drives the first vehicle to the parking space based upon the route. (Claim 10)(Patent 848 teaches providing automated routing and navigation for the route to an autonomous driving functionality of the first vehicle for autonomously routing the first vehicle to the parking space, wherein the autonomous driving functionality automatically drives the first vehicle to the parking space based upon the route) 

	Regarding Claim 11, Patent 848, teaches providing a parking meter reservation user interface for reserving the parking space. (Claim 11)(Patent 848 teaches providing a parking meter reservation user interface for reserving the parking space)

	Regarding Claim 12, Patent 848, teaches responsive to a user reserving the parking space through the parking meter reservation user interface, designating the parking space as a reserved parking space and starting a parking timer. (Claim 12)(Patent 848 teaches responsive to a user reserving the parking space through the parking meter reservation user interface, designating the parking space as a reserved parking space and stating a parking timer)

	Regarding Claim 13, Patent 848, teaches responsive to the user parking within the reserved parking space within a threshold time, designating the parking space as an occupied parking space. (Claim 13)(Patent 848 teaches responsive to the user parking within the reserved parking space within a threshold time, designating the parking space as an occupied parking space)

	Regarding Claim 14, Patent 848, teaches responsive to the parking timer being within a threshold of a parking expiration time, providing an option, through the parking meter reservation user interface, to pay for additional parking time. (Claim 14)(Patent 848 teaches responsive to the parking timer being within a threshold of a parking expiration time, providing an option, through the parking meter reservation user interface, to pay for additional parking time)

	Regarding Claim 15, Patent 848, teaches responsive to receiving a parking space bid solicitation request from the user before the parking timer expires, sending a parking space takeover opportunity to a second user. (Claim 15)(Patent 848 teaches responsive to receiving a parking space bid solicitation request from the user before the parking timer expires, sending a parking space takeover opportunity to a second user)

	Regarding Claim 16, Patent 848, teaches 
identifying a set of users interested in the parking space. (Claim 16)(Patent 848 teaches identifying a set of users interested in the parking space)
providing the set of users with access to a parking space bidding interface. (Claim 16)(Patent 848 teaches providing the set of users with access to a parking space bidding interface)
granting parking access to the parking space based upon an evaluation of one or more parking bids submitted through the parking space bidding interface. (Claim 16)(Patent 848 teaches granting parking access to the parking space based upon an evaluation of one or more parking bids submitted through the parking space bidding interface)

	Regarding Claim 17, Patent 848, teaches a computing device comprising: 
a processor. (Claim 17)(Patent 848 teaches a processor)
memory comprising processor-executable instructions that when executed by the processor cause performance of operations, the operations comprising: (Claim 17)(Patent 848 teaches a memory comprising processor-executable instructions that when executed by the processor cause performance of operations)
retrieving parking data of a parking region from a plurality of data sources, wherein the parking data is filtered to remove outlier parking occupancy data that deviates greater than a threshold from parking occupancy data provided by data sources that provided similar parking occupancy data. (Claim 17)(Patent 848 teaches retrieving parking data of a parking region from a plurality of data sources, wherein the parking data is filtered to remove outlier parking occupancy data that deviates greater than a threshold from parking occupancy data provided by data sources that provided similar parking occupancy data)
in response to determining that no parking data is available for one or more parking spaces, estimating parking occupancy data for the one or more parking spaces based upon at least one of nearby parking space occupancy, parking meter expiration estimations, or traffic flow of a parking lot comprising the one or more parking spaces. (Claim 17)(Patent 848 teaches in response to determining that no parking data is available for one or more parking spaces, estimating parking occupancy data for the one or more parking spaces based upon nearby parking space occupancy, parking meter expiration estimations, and traffic flow of a parking lot comprising the one or more parking spaces)
identifying a set of available parking spaces within the parking region based upon the parking data and the estimated parking occupancy data. (Claim 17)(Patent 848 teaches identifying a set of available parking spaces within the parking region based upon the parking data and the estimated parking occupancy data)
computing routes from a current location of a first vehicle to the set of available parking spaces. (Claim 17)(Patent 848 teaches computing routes from a current location of a first vehicle to the set of available parking spaces)
determining a parking space fill order of parking spaces to sequentially fill based upon a congestion metric to reduce congestion within the parking region, wherein the congestion is identified from an evaluation of data acquired over a network from slow moving or stopped vehicles along routes within the parking region. (Claim 17)(Patent 848 teaches determining a parking space fill order of parking spaces to sequentially fill based upon a congestion metric to reduce congestion within the parking region, wherein the congestion is identified from an evaluation of data acquired over a network from slow moving or stopped vehicles along routes within the parking region)
ranking the routes based upon a ranking metric to create a set of ranked routes, wherein the ranking metric is used to rank the routes to parking spaces based upon correlations of the routes being proximate to a next parking space to fill of the parking space fill order to reduce the congestion within the parking region. (Claim 17)(Patent 848 teaches ranking the routes based upon a ranking metric to create a set of ranked routes, wherein the ranking metric is used to rank the routes to parking spaces based upon correlations of the routes being proximate to a next parking space to fill of the parking space fill order to reduce the congestion within the parking region)
providing, via one or more display devices, one or more routes associated with allowing a plurality of vehicles to concurrently park in the parking region without a vehicle blocking or waiting on another vehicle, wherein the providing one or more routes (Claim 17)(Patent 848 teaches providing, to one or more display devices, one or more routes associated with allowing a plurality of vehicles, comprising the first vehicle and the second vehicle, to concurrently park in the parking region without a vehicle blocking or waiting on another vehicle, wherein the providing one or more routes) comprises:
providing, via a display device associated with the first vehicle, a route, of the set of ranked routes, to a parking space based upon the route having a ranking above a threshold. (Claim 17)(Patent 848 teaches providing, to a first display device associated with the first vehicle, a route, of the set of ranked routes, to a parking space based upon the route having a ranking above a threshold)

	Regarding Claim 18, Patent 848, teaches 
acquiring the data, comprising at least one of GPS data, vehicle camera data, or telemetry data, over the network from the vehicles located within the parking region. (Claim 18)(Patent 848 teaches acquiring the data, comprising at least one or GPS data, vehicle camera data, or telemetry data, over the network from the vehicles located within the parking region)
evaluating the data to identify the vehicles that are stopped or slow moving along the routes to identify the congestion within the parking region. (Claim 18)(Patent 848 teaches evaluating the data to identify the vehicles that are stopped or slow moving along the routes to identify the congestion within the parking region)

	Regarding Claim 19, Patent 848, teaches a non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, the operations comprising: (Claim 19)(Patent 848 teaches a non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations)
retrieving parking data of a parking region from a plurality of data sources, wherein the parking data is filtered to remove outlier parking occupancy data that deviates greater than a threshold from parking occupancy data provided by data sources that provided similar parking occupancy data. (Claim 19)(Patent 848 teaches retrieving parking data of a parking region from a plurality of data sources, wherein the parking data is filtered to remove outlier parking occupancy data that deviates greater than a threshold from parking occupancy data provided by data sources that provided similar parking occupancy data)
in response to determining that no parking data is available for one or more parking spaces, estimating parking occupancy data for the one or more parking spaces based upon at least one of nearby parking space occupancy, parking meter expiration estimations, or traffic flow of a parking lot comprising the one or more parking spaces. (Claim 19)(Patent 848 teaches in response to determining that no parking data is available for one or more parking spaces, estimating parking occupancy data for the one or more parking spaces based upon nearby parking space occupancy, parking meter expiration estimations, and traffic flow of a parking lot comprising the one or more parking spaces)
identifying a set of available parking spaces within the parking region based upon the parking data and the estimated parking occupancy data. (Claim 19)(Patent 848 teaches identifying a set of available parking spaces within the parking region based upon the parking data and the estimated parking occupancy data)
computing routes from a current location of a first vehicle to the set of available parking spaces. (Claim 19)(Patent 848 teaches computing routes from a current location of a first vehicle to the set of available parking spaces)
determining a parking space fill order of parking spaces to sequentially fill based upon a congestion metric to reduce congestion within the parking region, wherein the congestion is identified from an evaluation of data acquired over a network from slow moving or stopped vehicles along routes within the parking region. (Claim 19)(Patent 848 teaches determining a parking space fill order of parking spaces to sequentially fill based upon a congestion metric to reduce congestion within the parking region, wherein the congestion is identified from an evaluation of data acquired over a network from slow moving or stopped vehicles along routes within the parking region)
ranking the routes based upon a ranking metric to create a set of ranked routes, wherein the ranking metric is used to rank the routes to parking spaces based upon correlations of the routes being proximate to a next parking space to fill of the parking space fill order to reduce the congestion within the parking region. (Claim 19)(Patent 848 teaches ranking the routes based upon a ranking metric to create a set of ranked routes, wherein the ranking metric is used to rank the routes to parking spaces based upon correlations of the routes being proximate to a next parking space to fill of the parking space fill order to reduce the congestion within the parking region)
providing, via one or more display devices, one or more routes associated with allowing a plurality of vehicles to concurrently park in the parking region without a vehicle blocking or waiting on another vehicle, wherein the providing one or more routes (Claim 19)(Patent 848 teaches providing, to one or more display devices, one or more routes associated with allowing a plurality of vehicles, comprising the first vehicle and the second vehicle, to concurrently park in the parking region without a vehicle blocking or waiting on another vehicle, wherein the providing one or more routes) comprises:
providing, via a display device associated with the first vehicle, a route, of the set of ranked routes, to a parking space based upon the route having a ranking above a threshold. (Claim 19)(Patent 848 teaches providing, to a first display device associated with the first vehicle, a route, of the set of ranked routes, to a parking space based upon the route having a ranking above a threshold)
	Regarding Claim 20, Patent 848, teaches 
acquiring the data, comprising at least one of GPS data, vehicle camera data, or telemetry data, over the network from the vehicles located within the parking region. (Claim 20)(Patent 848 teaches acquiring the data, comprising at least one of GPS data, vehicle camera data, or telemetry data, over the network from the vehicles located within the parking region)
evaluating the data to identify the vehicles that are stopped or slow moving along the routes to identify the congestion within the parking region. (Claim 20)(Patent 848 teaches evaluating the data to identify the vehicles that are stopped or slow moving along the routes to identify the congestion within the parking region)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong One: Independent Claim(s) 1, 17, and 19, recites an entity receiving parking data for a parking region, which, the entity will then remove parking data that provides data that is similar to already gathered data. The entity will then determine available parking based on parking spaces that are occupied, parking meter times, and traffic flow within the parking region. The entity will identify available parking spaces based on that information, which, it will determine how to fill the parking region based on congestion within the parking region and provide a ranked route based on the routes that are next to a parking space. Independent Claim(s) 1, 17, and 19, as a whole recites limitation(s) that are directed to the abstract idea(s) of certain methods of organizing human activity: fundamental economic practices or principles, commercial or legal interactions (e.g., business relations) and/or managing personal behavior or relationships or interactions between people (e.g., including social activities and/or following rules or instructions). Independent Claim(s) 1, 17, and 19 recites “executing,” “retrieving parking data of a parking region wherein the parking data is filtered to remove outlier parking occupancy data that deviates greater than a threshold from parking occupancy data provided by data sources that provided similar parking occupancy data,” “in response to determining that no parking data is available for one or more parking spaces, estimating parking occupancy data for the one or more parking spaces based upon at least one of nearby parking space occupancy, parking meter expiration estimations, and traffic flow of a parking lot comprising the one or more parking spaces,” “identifying a set of available parking spaces within the parking region based upon the parking data and the estimated parking occupancy data,” “computing routes from a current location of a vehicle to the set of available parking spaces,” “determining a parking space fill order of parking spaces to sequentially fill based upon a congestion metric to reduce congestion within the parking region, wherein the congestion is identified from an evaluation of data from slow moving or stopped vehicles along routes within the parking region,”  “ranking the routes based upon a ranking metric to create a set of ranked routes, wherein the ranking metric is used to rank the routes to parking spaces based upon correlations of the routes being proximate to a next parking space to fill of the parking space fill order to reduce the congestion within the parking region,” and “providing, one or more routes associated with allowing a plurality of vehicles to concurrently park in the parking region without a vehicle blocking or waiting on another vehicle, wherein the providing one or more routes,” and “providing, associated with the first vehicle, a route, of the set of ranked routes, to a parking space based upon the route having a ranking above a threshold,” step(s) and function(s) are merely of certain methods of organizing human activity: fundamental economic practices or principles, commercial or legal interactions (e.g., business relations) and/or managing personal behavior or relationships or interactions between people (e.g., including social activities and/or following rules or instructions). For instance, in this case, Independent Claim(s) 1, 17, and 19, are similar to an entity receiving parking data from various providers and then removing occupied parking space data that is similar to already retrieved parking data. The entity will also be able to determine available parking spaces based on parking space occupancy, parking meter times, and traffic flow of vehicles entering and exiting a parking facility. The entity will then determine routes to those parking spaces based on the location of a vehicle and parking spaces next to the route, which, the entity will determine how to fill those parking spaces based on congestion within the parking region. The entity will then provide users’ with the best route to the parking spaces based on the amount traffic along a route within the parking facility. The entity can then guide the user to different spot located in a different direction then other vehicles within the parking facility to prevent a vehicle from blocking or waiting on another vehicle. Furthermore, the claimed invention covers parking space assignment operation that is conventionally done by a human parking attendant; the parking space assignment would at a minimum, be a commercial activity. The mere recitation of generic computer components (Claim 1: a processor, a computing device, data sources, a network, and a display device; Claim 17: a computing device, a processor, a memory, data sources, a network, and a display device; and Claim 19: a non-transitory machine readable medium, a processor, data sources, a network, and a display device) does not take the claims out of the enumerated group certain methods of organizing human activity. Therefore, Independent Claim(s) 1, 17, and 19, recite an abstract idea.

	Step 2 Prong Two: This judicial exception is not integrated into a practical
application because the claims as a whole describe how to generally “apply,” the
concept of executing, retrieving, determining, estimating, identifying, computing, determining, ranking, providing, providing, information in a computer environment. The limitations that amount to “apply it,” are as follows (Claim 1: a processor, a computing device, data sources, a network, and a display device; Claim 17: a computing device, a processor, a memory, data sources, a network, and a display device; and Claim 19: a non-transitory machine readable medium, a processor, data sources, a network, and a display device). Examiner, notes, that the  processor, computing device, data sources, network, display device,  memory, and non-transitory machine readable medium, respectively, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v.
DirecTv., the court has held that certain additional elements are not integrated into a practical application or provide significantly more when the additional elements merely use a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) thus they do no more than merely invoke computers or machinery as a tool to perform an existing process, which, amounts to no more than “applying,” the judicial exception. Here, the above additional elements are not integrated into a practical application or provide significantly more when they are merely executing, retrieving, determining, estimating, identifying, computing, determining, ranking, providing, and providing, parking space information which is no more than merely invoking computers or machinery as a tool to perform an existing process (e.g., determining available parking spaces and routing vehicles to those parking spaces) thus
merely “applying,” the judicial exception. Also, similar to, TLI Communications, where the court found that there was no improvement upon computers or technology when mere gathering and analyzing information using conventional techniques and displaying the result. Here, in this case parking data will be gathered, which the system will then determine available parking spaces and routes to those available parking spaces and then the system will display those routes thus merely gathering parking data and determining the available parking spaces and routes to those parking spaces and then displaying those routes to the user are not sufficient to show an improvement in computers or technology of determining routes  pick-up location for a service request. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component and extra-solution activity, which, is not a practical application of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the judicial exception into a practical application and the claims are directed to the above abstract idea(s).

	Step 2B: The claim(s) do not include additional elements that are sufficient to
amount to significantly more than the judicial exception because, as noted previously,
the claims as a whole merely describe how to generally “apply,” the abstract idea in a
computer environment. Thus, even when viewed as a whole, nothing in the claims adds
significantly more (i.e., an inventive concept) to the abstract idea. The claims are
ineligible. 

	Claim(s) 3-9, 13, and 15: The various metrics of Dependent Claim(s) 3-9, 13, and 15 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Independent Claim 1 these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	Claim(s) 2, 18, and 20: The additional limitation(s) of describing “acquiring,” and “evaluating,” are further directed to a method of organizing human activity, as described above for Claim(s) 1, 17, and 19, respectively. The limitations that amount to “apply it,” are the network. Examiner, notes that the network are generically claimed that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements is merely receiving information which is no more than “applying,” the judicial exception. The recitation(s) of “acquiring the data, comprising at least one of GPS data, vehicle camera data or telemetry data, from the vehicles located within the parking region,” and “evaluating the data to identify the vehicles that are stopped or slow moving along the routes to identify the congestion within the parking region,” falls within certain methods of organizing human activity. For the reasons described above with respect to Claim(s) 2, 18, and 20, the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 10: The additional limitation(s) of describing “driving,” are further directed to a method of organizing human activity, as described above for Claim 1. The limitations that amount to “apply it,” are the autonomous driving functionality. Examiner, notes that the autonomous driving functionality are generically claimed that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements is merely providing and navigating is no more than “applying,” the judicial exception. Examiner, further, notes that the “vehicle,” driving, indicates a “field-of- use,” within the technological environment of providing instructions to the vehicle to travel to the parking space for parking. As currently claimed, there is no improvement to the functioning of the vehicle, and the instructions sent are similar to those that would be sent by an entity specifying where to park. Furthermore, like in Affinity Labs v. DirecTv, the additional elements generally link driving the vehicle to a parking space thus no more than merely confining the use of the abstract idea of parking a vehicle therefore failing to add an inventive concept to the claims. The recitation(s) of “providing,” “navigating,” and “routing the first vehicle to the parking space, wherein drives the first vehicle to the parking space based upon the route,” falls within certain methods of organizing human activity. For the reasons described above with respect to Claim 10, the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 11: The additional limitation(s) of describing “providing,” is further directed to a method of organizing human activity, as described above for Claim 1. The limitations that amount to “apply it,” are the parking meter reservation user interface. Examiner, notes that the parking meter reservation user interface are generically claimed that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements is merely receiving information which is no more than “applying,” the judicial exception. The recitation(s) of “providing a parking meter reservation for reserving the parking space,” falls within certain methods of organizing human activity. For the reasons described above with respect to Claim 11, the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 12: The additional limitation(s) of describing “designating,” is  further directed to a method of organizing human activity, as described above for Claim 1. The limitations that amount to “apply it,” are the parking meter reservation user interface. Examiner, notes that the parking meter reservation user interface are generically claimed that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements is merely receiving information which is no more than “applying,” the judicial exception. The recitation(s) of “responsive to a user reserving the parking space, designating the parking space as a reserved parking space and starting a parking timer,” falls within certain methods of organizing human activity. For the reasons described above with respect to Claim 12, the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
	
	Claim 14: The additional limitation(s) of describing “providing,” is  further directed to a method of organizing human activity, as described above for Claim 1. The limitations that amount to “apply it,” are the parking meter reservation user interface. Examiner, notes that the parking meter reservation user interface are generically claimed that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements is merely receiving information which is no more than “applying,” the judicial exception. The recitation(s) of “responsive to the parking timer being within a threshold of a parking expiration time, providing an option, to pay for additional parking time,” falls within certain methods of organizing human activity. For the reasons described above with respect to Claim 14, the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 16: The additional limitation(s) of describing “identifying,” “providing,” and “granting,” are  further directed to a method of organizing human activity, as described above for Claim 1. The limitations that amount to “apply it,” are the parking space bidding interface. Examiner, notes that the parking space bidding interface is generically claimed that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements is merely receiving information which is no more than “applying,” the judicial exception. The recitation(s) of “identifying a set of users interested in the parking space,” “providing the set of users with access,” and “granting parking access to the parking space based upon an evaluation of one or more parking bids,” falls within certain methods of organizing human activity. For the reasons described above with respect to Claim 16, the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	The dependent claim(s) 2-16, 18, and 20 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than mere instructions to apply the exception using generic computer component(s), field-of-use, and generally linking, which, do not provide an inventive concept. Therefore, Claim(s) 1-20 are not patent eligible.

Novelty/Non-obviousness
	For the reasons outlined below, Independent Claim(s) 1, 17, and 19 are distinguished from the art.
Glasnapp (EP 2772876A1). Glasnapp teaches that the parking service server can receive parking availability from a multiple sensors within a parking area, such as street parking and garage parking. Glasnapp, further, teaches that these sensors can be incorporated into a parking device, camera, and/or video based sensors within a parking area. Glasnapp, also, teaches that once a user has parked in a parking space and it is considered occupied, it will be removed from the list of available parking spaces. The occupancy of the parking spaces will be determined to ensure that parking spaces are available for booking. Glasnapp, further, teaches that based on sensor data parking information that can be used to determine parking availability can be received. This information will allow the parking service server to identify parking spaces for reservation, and deliver these spaces to a user based on the user’s preference request. The parking service servers are able to provide routes to a user based on reserved spaces made by the user.  The system will provide directions to an available parking space to a user, which, is determined from the current location of the user. Glasnapp, further, teaches that a route can be selected based on route characteristics. The factors that are included in making such a determination includes distance, busyness, traffic, speed, and detours of the route. An estimated travel time can be determined for particular route which will allow a user to arrive at an available parking space the fastest. This route, based on one or more routes, will be selected for the user since it is the fastest route compared to the other routes. Glasnapp, also, teaches that the routes can be ranked based on estimated arrival time. The estimated arrival time can be determined for one or more routes from the use’s destination to an available parking space. The estimated arrival time will include travel characteristics, such as, route traffic, distance, and speed. Also, an arrival time threshold will be applied to one or more of the estimated arrival times for the routes. Each parking space is associated with this arrival time. The threshold can indicate the amount of time that a space will be held for the user while in route to that space. If a user is to arrive before or after the time an available space will close the space will not be offered. However, if the user is to arrive within the time threshold then the space will be selected and provided to the user for parking. Furthermore, if the estimated arrival time of the user does not satisfy the threshold, then no reservation offer will be sent to the user for the available parking space. However, Glasnapp, doesn’t explicitly teach sequentially filling a parking spaces based on a congestion metric within the parking region, where the congestion is identified from the data acquired of slow moving or stopped vehicles along the routes of the parking region. Glasnapp, also, doesn’t explicitly teach ranking routes to the parking spaces based on correlations of the routes being proximate to a next parking space to fill the parking spaces in fill order to reduce the congestion in the parking region.
Woodard et al. (US 8,947,261). Woodard et al. teaches that parking data can be provided to a user. This parking data can remove stale data after a predetermined amount of time has elapsed since the parking space was marked as open by one of the providers. Woodard et al., further, teaches that this outlier data can be represented as time increments that can be altered based on location, user preferences, and other factors. Woodard et al., also, teaches the information can be filtered by the user to display such as by location, cost, and proximity to a certain landmark(s). The occupancy information can be pulled from various data providers and sensors and each of these data providers can provide similar parking data, which, some providers can provide real-time parking information and others update their data at various times, which one or more sensors can be used to provide parking information. This parking data may become stale depending on a threshold in which the providers report their data. However, Woodard et al., doesn’t explicitly teach sequentially filling a parking spaces based on a congestion metric within the parking region, where the congestion is identified from the data acquired of slow moving or stopped vehicles along the routes of the parking region. Woodard et al., also, doesn’t explicitly teach ranking routes to the parking spaces based on correlations of the routes being proximate to a next parking space to fill the parking spaces in fill order to reduce the congestion in the parking region.
Tillotson et al. (US 2006/0250278). Tillotson et al. teaches helping users find parking spaces, via a predictive model, when no current sensor data is available. Tillotson et al., further, teaches that the system will count the number of vehicles entering and leaving the parking area to determine occupancy status of the parking area. The system will also take into account an reasonable distance from the user’s destination to available parking spaces to help limit the parking spaces that will be provided to the user. Tillotson et al., also, teaches that it will take into account the time frame that a parking space reservation will expire by taking human estimates of the parking spaces. However, Tillotson et al., doesn’t explicitly teach sequentially filling a parking spaces based on a congestion metric within the parking region, where the congestion is identified from the data acquired of slow moving or stopped vehicles along the routes of the parking region. Tillotson et al., also, doesn’t explicitly teach ranking routes to the parking spaces based on correlations of the routes being proximate to a next parking space to fill the parking spaces in fill order to reduce the congestion in the parking region.
Dance et al. (US 2015/0161891). Dance et al. teaches occupancy data will be acquired based on a time integral, which, is a function of payment data and occupancy data. This data is pulled from sensors, which, the sensors included parking meter(s). The parking meters are associated with two or more parking spaces. Dance et al., further, teaches that a driver can pay for a duration of time for parking a parking space, which, the parking meters will generate payment data. The parking meters payment data will indicate, for given time period, if parking space is paid for or not. The parking meter will output the time in which the payment was made and when the meter will expire. This data will be used to determine which stalls are occupied and which stalls have not been occupied. The information will be used for stalls that are missing sensors, which, this process will help determine occupancy data for those parking spaces that do not report data to the system. However, Dance et al., doesn’t explicitly teach sequentially filling a parking spaces based on a congestion metric within the parking region, where the congestion is identified from the data acquired of slow moving or stopped vehicles along the routes of the parking region. Dance et al., also, doesn’t explicitly teach ranking routes to the parking spaces based on correlations of the routes being proximate to a next parking space to fill the parking spaces in fill order to reduce the congestion in the parking region.
Kuhlman et al. (US 2012/0056758). Kuhlman et al. teaches a system for determining when a parking space will become available, as taught in the Abstract. Kuhlman et al., further, teaches a system that will take into account various data pertaining to a parking spot location. The data can consist of pa parking meter information. The parking meter information can be based on time of expiration of a meter which will be provided to a database. Kuhlman et al., further, teaches that a vehicle entering and exiting a parking spot and the system will take into account nearby parking spots for determining available parking sports. Kuhlman et al., also, teaches that once the data is reported then as the vehicle enters a parking facility or road a map will be delivered which will show the driver available parking spaces within the facility. Kuhlman et al., also, teaches helping users find parking spaces, via a predictive model, when no current sensor data is available. However, Kuhlman et al., doesn’t explicitly teach sequentially filling a parking spaces based on a congestion metric within the parking region, where the congestion is identified from the data acquired of slow moving or stopped vehicles along the routes of the parking region. Kuhlman et al., also, doesn’t explicitly teach ranking routes to the parking spaces based on correlations of the routes being proximate to a next parking space to fill the parking spaces in fill order to reduce the congestion in the parking region.
Sadeghi (US 2017/0323227). Sadeghi teaches determining occupancy status of a parking spaces that is associated with parking meters. Sadeghi, further, teaches that the parking spot availability can be determined based on a parking meter(s) expiration timer running out. However, Sadeghi, doesn’t explicitly teach sequentially filling a parking spaces based on a congestion metric within the parking region, where the congestion is identified from the data acquired of slow moving or stopped vehicles along the routes of the parking region. Sadeghi, also, doesn’t explicitly teach ranking routes to the parking spaces based on correlations of the routes being proximate to a next parking space to fill the parking spaces in fill order to reduce the congestion in the parking region.
Chidlovskii et al. (US 2015/0088790). Chidlovskii et al. teaches a system for determining the demand of off-street parking. The system will take into account parking meter information, which, the system will equate the occupancy of a parking space with a parking meter not having “time expired” status. Chidlovskii et al., further, teaches that the system will determine occupancy based on the number of vehicle’s entering the parking area and the number of vehicles exiting the parking area. However, Chidlovskii et al., doesn’t explicitly teach sequentially filling a parking spaces based on a congestion metric within the parking region, where the congestion is identified from the data acquired of slow moving or stopped vehicles along the routes of the parking region. Chidlovskii et al., also, doesn’t explicitly teach ranking routes to the parking spaces based on correlations of the routes being proximate to a next parking space to fill the parking spaces in fill order to reduce the congestion in the parking region.
Moore (US 2016/0178376). Moore teaches a system that will determine parking space availability based on parking meter information. The system will take into account the amount of time a parking meter has left, which, the system will then provide a map to the user to identify the predicted available parking spaces. Moore, further, teaches that the system will take into account adjacent parking spots with parking meters. However, Moore, doesn’t explicitly teach sequentially filling a parking spaces based on a congestion metric within the parking region, where the congestion is identified from the data acquired of slow moving or stopped vehicles along the routes of the parking region. Moore, also, doesn’t explicitly teach ranking routes to the parking spaces based on correlations of the routes being proximate to a next parking space to fill the parking spaces in fill order to reduce the congestion in the parking region.
“Proactive Vehicle re-routing strategies for congestion avoidance,” Juan Pan, Mohammad Khan, Iulian Popa, Karine Zeitouni, and Cristian Borcea. Department of Computer Science New Jersey Institute of Technology. (2012)(Hereinafter Proactive). Proactive teaches a system for re-routing vehicle’s based on congestion. The system is able to collect real-time information from multiple sensors, which, allows the system to determine traffic congestion allowing a route. The system will be able to choose alternative routes for each vehicle and push the navigation route to the vehicle. However, Proactive, doesn’t explicitly teach sequentially filling a parking spaces based on a congestion metric within the parking region, where the congestion is identified from the data acquired of slow moving or stopped vehicles along the routes of the parking region. Proactive, also, doesn’t explicitly teach ranking routes to the parking spaces based on correlations of the routes being proximate to a next parking space to fill the parking spaces in fill order to reduce the congestion in the parking region. 
“A multi-Agent Based Vehicles Re-routing System for Unexpected Traffic Congestion Avoidance,” Shen Wang, Soufiene Djahel, and Jennifer McManis, International Conference on Intelligent Transportation Systems, October 8-11, 2014. (Hereinafter Congestion). Congestion teaches a system that will provide a vehicle with optimal routes based on current traffic data, which, is determined by multiple sensors and cameras. The system will determine the best routes based on congestion, which, will re-route the vehicle to a less congested route. However, Congestion, doesn’t explicitly teach sequentially filling a parking spaces based on a congestion metric within the parking region, where the congestion is identified from the data acquired of slow moving or stopped vehicles along the routes of the parking region. Congestion, also, doesn’t explicitly teach ranking routes to the parking spaces based on correlations of the routes being proximate to a next parking space to fill the parking spaces in fill order to reduce the congestion in the parking region.
“Are Seat and Aisle Interferences Affecting the Overall Airplane Boarding Time? An Agent-Based Approach,” by Camelia Delcea, Liviu-Adrian Cotfas, Liliana Craciun, and Anca Gabriela Molanescu, November, 15, 2018, (hereinafter Seat). Seat teaches a system for reducing boarding times and interference times during boarding the airplane. Seat, further, teaches that the boarding method of back-to-front should be considered in reducing the boarding times. Seat, also, teaches the back-to-front method consist of passengers will board according to their group, starting from the back of the aircraft to the front. Seat, also, teaches a back to front by seating order, which consist of loading the last row of the aircraft near the window, while the second one is near the other window. And after that, the middle seats in the last row are occupied in one side and then the other side, followed by the aisle seats. Once the last row is complete, the second-last row will be filled-in based on the same rule. However, Seat, doesn’t explicitly teach sequentially filling a parking spaces based on a congestion metric within the parking region, where the congestion is identified from the data acquired of slow moving or stopped vehicles along the routes of the parking region. Seat, also, doesn’t explicitly teach ranking routes to the parking spaces based on correlations of the routes being proximate to a next parking space to fill the parking spaces in fill order to reduce the congestion in the parking region. Examiner, also, notes that the prior art date fails to predate applicant’s priority date. 
 “Evaluating Classical Airplane Boarding Methods Considering COVID-19 Flying Restrictions,” by Liviu-Adrian Cotfas, Delcea, Camelia, Milne, R John, and Salari, Mostafa, 2020, (hereinafter Airplane). Airplane teaches during COVID-19 Delta Air Lines boards passengers in a back-to-front sequence by row. The first boarding group will be the passengers seated closest to the rear of the airplane to reduce the chance of boarding passengers passing other passengers in the process of finding their seats. Airplane, also, teaches passengers seated in row 30 are first called to board, followed by row 29 and continuing in the this manner until row 1 is reached. However, Airplane, doesn’t explicitly teach receiving parking data that includes occupancy and traffic information from the parking region. Airplane, also, doesn’t explicitly teach sequentially filling a parking spaces based on a congestion metric within the parking region, where the congestion is identified from the data acquired of slow moving or stopped vehicles along the routes of the parking region. Airplane, also, doesn’t explicitly teach ranking routes to the parking spaces based on correlations of the routes being proximate to a next parking space to fill the parking spaces in fill order to reduce the congestion in the parking region. Airplane, also, doesn’t explicitly, teach providing these routes to vehicles for the vehicles to concurrently park in the parking spaces. Examiner, also, notes that the prior art date fails to predate applicant’s priority date.
“Why the Airline Boarding Process Is All Wrong,” by Brian Sumers, February, 17, 2016, (hereinafter Boarding). Boarding teaches that the fast type of boarding for passengers consist of boarding back-to-front, with passengers first seating in window, then middle, then aisles seats.  However, Boarding, doesn’t explicitly teach receiving parking data that includes occupancy and traffic information from the parking region. Boarding, also, doesn’t explicitly teach sequentially filling a parking spaces based on a congestion metric within the parking region, where the congestion is identified from the data acquired of slow moving or stopped vehicles along the routes of the parking region. Boarding, also, doesn’t explicitly teach ranking routes to the parking spaces based on correlations of the routes being proximate to a next parking space to fill the parking spaces in fill order to reduce the congestion in the parking region. Boarding, also, doesn’t explicitly, teach providing these routes to vehicles for the vehicles to concurrently park in the parking spaces.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./     Examiner, Art Unit 3628                                                                                                                                                                                                   /OMAR ZEROUAL/Primary Examiner, Art Unit 3628